

116 S716 IS: Guatemala Rule of Law Accountability Act
U.S. Senate
2019-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 716IN THE SENATE OF THE UNITED STATESMarch 7, 2019Mr. Cardin (for himself, Mr. Leahy, Mr. Durbin, Mr. Kaine, Mr. Murphy, and Mr. Merkley) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo impose sanctions under the Global Magnitsky Human Rights Accountability Act to combat
			 corruption, money laundering, and impunity in Guatemala, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Guatemala Rule of Law Accountability Act. 2.DefinitionsIn this Act:
 (1)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Foreign Relations and the Committee on Appropriations of the Senate; and
 (B)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives.
 (2)Foreign personThe term foreign person means a person that is not a United States person. (3)KnowinglyThe term knowingly, with respect to conduct, a circumstance, or a result, means that a person has actual knowledge, or should have known, of the conduct, the circumstance, or the result.
 (4)United States personThe term United States person means— (A)a natural person who is a citizen or resident of the United States or a national of the United States (as defined in section 101(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a))); and
 (B)an entity that is organized under the laws of the United States or any jurisdiction within the United States.
 3.FindingsCongress makes the following findings: (1)The Department of State’s 2018 International Narcotics Control Strategy Report stated that, in Guatemala, widespread corruption permeates public and private institutions and exacerbates the country’s security, governmental, and economic challenges.
 (2)The same report, discussing money laundering in Guatemala, noted, Drug trafficking is a major source of illicit funds. Other sources include corruption, extortion, human trafficking, commerce of other illicit goods, and tax evasion. Money is laundered primarily through real estate, ranching, and the gaming industry. It is also laundered through a series of small transactions below the U.S. $10,000 reporting requirement, either in small banks along the Guatemala-Mexico border, or by travelers carrying cash to other countries..
 (3)On August 10, 2018, Guatemala’s Attorney General filed a request before the Supreme Court of Guatemala to remove the immunity of Guatemala’s President, Jimmy Morales, so that he could be charged for the crime of illicit election financing, based on investigations carried out jointly by the Office of the Attorney General and the International Commission against Impunity in Guatemala (in this Act referred to as CICIG).
 (4)In August 2018, the Guatemalan Supreme Court ruled that there was sufficient evidence for the Guatemalan Congress to decide if President Morales should be investigated for illicit election financing.
 (5)On September 4, 2018, the Government of Guatemala announced that it would no longer allow the Commissioner of CICIG to enter the country.
 (6)On January 7, 2019, the Government of Guatemala announced that it was terminating the agreement establishing CICIG effective immediately.
 (7)The United Nations responded that the Secretary-General strongly rejects that announcement, stating, [T]he mandate of the Commission is set to end on 3 September 2019. Until that date, we expect the Government of Guatemala to entirely fulfill its legal obligations under the Agreement. The Secretary-General expects the Government of Guatemala to abide by its international undertakings to ensure the protection of the CICIG personnel, both international and national..
			4.Global Magnitsky sanctions against foreign persons that engage in corruption and other activities
			 in Guatemala
 (a)In generalNot later than 90 days after the date of the enactment of this Act, and as appropriate thereafter, the President shall impose the sanctions described in subsection (b) with respect to any foreign person who is a current or former official of the Government of Guatemala, or is acting on behalf of or in cooperation with an official of that Government, if the President has credible information that the foreign person has knowingly—
 (1)committed or facilitated acts of significant corruption, money laundering, narcotics trafficking, or financing political campaigns with the proceeds of narcotics trafficking;
 (2)obstructed investigations or prosecutions of such acts; (3)used equipment transferred or licensed to be transferred by the United States Government in violation of an end-use agreement or otherwise for purposes other than the purposes for which such equipment was transferred or licensed to be transferred;
 (4)disobeyed rulings of the Guatemalan Constitutional Court, including rulings related to the conduct of elections; or
 (5)impeded or interfered with the work of any United States Government agency or any institution receiving contributions from the United States Government, including CICIG.
 (b)Sanctions describedThe sanctions described in this subsection are the sanctions described in section 1263(b) of the Global Magnitsky Human Rights Accountability Act (subtitle F of title XII of Public Law 114–328; 22 U.S.C. 2656 note).
 (c)Exception for United Nations Headquarters Agreement; enforcementSubsections (e) and (f) of section 1263 of the Global Magnitsky Human Rights Accountability Act apply with respect to the imposition of sanctions under this section to the same extent as such subsections apply with respect to the imposition of sanctions under such section 1263.
 (d)Report on implementationNot later than 15 days after imposing sanctions under subsection (a), the President shall submit to the appropriate congressional committees a report regarding steps taken to implement this section.
 (e)Regulatory authorityThe President shall issue such regulations, licenses, and orders as are necessary to carry out this section.
 (f)TerminationThis section shall terminate on the date that is 2 years after the date of the enactment of this Act.
			5.Conditions on the transfer of equipment to security forces of Guatemala
 (a)In generalThe Secretary of State, in coordination with the Administrator of the United States Agency for International Development and the Secretary of Defense, as appropriate, shall include, in each contract, grant, license, or other mechanism entered into on or after the date that is 30 days after the date of the enactment of this Act that provides for the transfer to, or the transfer for use by, the military or national police of Guatemala any United States equipment a provision that ensures that the equipment may be recovered by the United States if the equipment is used in violation of an end-use agreement or otherwise for purposes other than the purposes for which the equipment was transferred.
 (b)DeterminationNot later than 90 days after receiving a written request from the chairperson and ranking member of any of the appropriate congressional committees with respect to whether equipment transferred or licensed to be transferred to Guatemala by the United States Government has been used in violation of an end-use agreement or otherwise for purposes other than the purposes for which the equipment was transferred, the President shall—
 (1)determine whether the equipment was so used; and (2)submit to the chairperson and ranking member of that committee a report with respect to that determination that includes—
 (A)a statement of whether or not the President has taken or intends to take remedial action, including as provided for under the Arms Export Control Act (22 U.S.C. 2751 et seq.); and
 (B)(i)if the President has taken or intends to take remedial action, a description of that action; or (ii)if the President will not take remedial action, a detailed justification for why not.